                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                  DOC #: ____________________
                                                           DATE FILED: __12/9/2019___

             -against-
                                                                    19 Cr. 239 (AT)
ANTHONY TEJADA,
    a/k/a “YM,”                                                        ORDER

                          Defendant.
ANALISA TORRES, District Judge:

       The sentencing scheduled for December 9, 2019 is ADJOURNED to December 12,
2019, at 4:30 p.m.

      SO ORDERED.

Dated: December 9, 2019
       New York, New York
